Citation Nr: 0516441	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-25 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a brain aneurysm.

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
October 1969.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Newark, New Jersey 
Regional Office (RO), which denied the veteran entitlement to 
service connection for PTSD, a brain aneurysm, chronic 
bronchitis, and a skin disorder.

In March 2004, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  The transcript of the veteran's 
testimony has been associated with his claims file. 

This case was previously before the Board and, in July 2004, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board.  The issue of 
entitlement to service connection for PTSD, for reasons that 
will be explained below, is again being remanded.  This issue 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's brain aneurysm was first shown many years 
after service and is not related to his military service.

2.  The veteran's bronchitis first shown many years after 
service and is not related to his military service.

3.  The veteran's inservice skin problems were acute and 
transitory in nature.

4.  The veteran's current skin disorders were first shown 
many years after service and is not related to his military 
service


CONCLUSIONS OF LAW

1.  A brain aneurysm was not incurred in or aggravated by 
service and may not be presumed to have been caused therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  A chronic skin disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a June 2003 statement of 
the case and a supplemental statement of the case dated in 
November 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claims.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  

Further, in letters dated in July 2001 and August 2004, the 
RO specifically informed the veteran of the information and 
evidence needed from him to substantiate his claims, evidence 
already submitted and/or obtained in his behalf, as well as 
the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The Board notes that the appellant was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  However, the Board finds 
that the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the appellant in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.

The veteran's service medical records show that in May 1966 
and in June 1966 the veteran was evaluated and treated for a 
rosette of verrucae accuminata and a rosette of condyloma 
accumminata, respectively.  His lesions were noted to have 
disappeared when seen in July 1966.  In August 1967 he was 
treated for insect bites on both arms and, in February 1968, 
for complaints of itching feet.  There were no complaints 
and/or findings suggestive of a brain aneurysm or a chronic 
respiratory disorder.  On the veteran's September 1969 
medical examination for service separation, a clinical 
evaluation of the veteran's skin, vascular system, lungs and 
chest was negative for any abnormalities.

The post service medical records are dated no earlier than 
1996 and show evaluation and treatment by private physicians 
between y 1996 and 2001.  Medical records from the veteran's 
treating physician, Dr. J. R. show that in July 1996 the 
veteran was treated for a right arm infection, after being 
bitten by a cat.  In May 1998, the veteran was evaluated for 
complaints of a dry cough.  Bronchitis was diagnosed.  He was 
advised in July 1998 to stop smoking.  He was evaluated and 
treated in August 1998 for a questionable insect bite with 
cellulitis.  Viral bronchitis was diagnosed in June 1999.  He 
was noted in August 2000 to have a red circular rash on his 
elbows and right leg.  In September 2000, the veteran was 
diagnosed as suffering from chronic obstructive pulmonary 
disease (COPD).

Private medical records received in February and October 2001 
from the Keesler Institute for rehabilitation and Saint 
Barnabas Institute of Neurology and Neurosurgery show follow-
up evaluations and consultations afforded the veteran 
following an anterior communicating artery aneurysm in August 
1997.

VA outpatient treatment records compiled between December 
2000 and October 2003 record evaluation and treatment 
provided to the veteran beginning in December 2000 for 
psoriasis, seborrheic dermatitis and chronic bronchitis.

On a VA PTSD examination in August 2001, the veteran was 
noted to have suffered depression following a brain aneurism 
in 1997.  On a dermatology examination in August 2001, it was 
reported that the veteran gave a history of psoriasis 
diagnosed approximately one year ago.  It was noted that he 
was currently being treated with topical preparations.  
Following a physical examination, significant for scaly 
erythematous plaques on the elbows and scaly plaques in the 
scalp.  Sebo-psoriasis was diagnosed.

In a letter dated in October 2001, a private physician, Dr. 
S. S. K., noted that he had seen the veteran for a 
neurological consultation in October 2001.  He further noted 
that the veteran suffered a subarachnoid hemorrhage in August 
1997 and had actually recovered quite well.

On a VA neurological disorder examination in April 2002, the 
veteran was noted to be status post craniotomy and surgery 
for brain aneurysm in August 1997.  Following a physical 
examination, status post clipping of anterior communicating 
aneurysm of the brain status post VP shunt done in august 
1997 and frontal lobe disinhibited behavior were diagnosed.  
The examiner stated that there was no connection between the 
veteran's service in Vietnam and the diagnoses rendered.

On a VA respiratory examination in April 2002, it was noted 
that the veteran had a history of chronic bronchitis and that 
he has been smoking since 1963.  Following a physical 
examination, significant for decreased breath sounds and 
crepitus at the base of both lungs, history of bronchitis was 
diagnosed.

In a statement dated in March 2003, the veteran's spouse 
stated that the veteran used tobacco and alcohol excessively 
following his discharge from service in order to cope with 
depression and PTSD.  She added that the veteran's abuse of 
alcohol and excess use of cigarettes has badly affected his 
health resulting in a brain aneurysm and emphysema.

At a hearing before the undersigned Veterans Law Judge 
sitting at the RO in March 2004, the veteran testified that 
he receives Social Security Administration disability 
benefits because of his brain aneurysm.  He said he was not 
receiving any treatment for his bronchitis. He said that he 
really didn't know what caused his aneurysm and could not 
recall any symptoms essentially signaling its onset.  His 
spouse expressed her belief that it was due to weakness 
resulting from PTSD.  The veteran said that he suffers from 
psoriasis and expressed his belief this was attributable to 
his Vietnam service. 

Received in August 2004 were records from the Social Security 
Administration, which reflect that the veteran was awarded 
disability benefits effective from August 1997.  The primary 
diagnosis was late effects of cerebrovascular disease.  There 
was no secondary diagnosis.  It was remarked that there was 
no medical evidence on file. 

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served ninety (90) days or more 
during a period of war and a brain hemorrhage becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease will be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1110.

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).
 
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this regard there is no medical evidence demonstrating 
that the veteran had a chronic skin disorder, bronchitis 
and/or clinical findings suggestive of a brain aneurysm 
during service.  Although the veteran experienced skin 
problems on a number of occasions in service this fact, in 
and of itself, is not diagnostic of the skin disorders, 
psoriasis and seborrhic dermatitis, that are currently 
demonstrated by the veteran.  The medical evidence of record 
shows that none of the disorders claimed were diagnosed prior 
to 1998, approximately 40 years following service separation.  
Such is too remote in time from service to support the claim 
that they are related to service on a direct or, with respect 
to the veteran's brain aneurysm, on a presumptive basis, 
absent medical evidence to the contrary.  Such objective 
evidence has not been presented.  

The absence of treatment records suggesting findings of a 
brain aneurysm, bronchitis, or a chronic skin disorder in 
service or for many years after service is probative evidence 
that these disorder did not have their onset in service or 
are otherwise attributable thereto.

The lay statements expressing his belief that these disorders 
are attributable to his military service are not probative.  
As a layman, the veteran is not qualified to offer an opinion 
as to the date of onset of his illness or its etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
lay persons were not qualified to provide a probative 
diagnosis on a medical question).  Lay hypothesizing, in the 
absence of any supporting medical authority, serves no 
constructive purpose.  See Hyder v. Derwinski, 1 Vet. App. 
221, 225 (1991).  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for a brain aneurysm, bronchitis and a 
chronic skin disorder, and the claims are denied. 


ORDER

Service connection for a brain aneurysm is denied.

Service connection for chronic bronchitis is denied.

Service connection for a skin disorder is denied.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as, those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where a remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In the July 2004 remand, the Board requested that the RO 
obtain copies of the deck logs of the veteran's ship the 
U.S.S. Mars in order to confirm the veteran's report that 
this ship was fired upon by enemy shore guns while he was 
aboard.  In response to an August 2004 letter from the RO, 
the veteran again reported that his ship was shelled in 
September 1966.  His personnel records reflect that the 
U.S.S. Mars crossed the equator on September 23, 1966.  In 
October 2002 the ship historian for the U.S.S. Mars indicated 
that the Mars came under enemy shore guns in September 1966 
but all thirteen rounds fell short.  Unfortunately it does 
not appear that the veteran provided specific information as 
requested by the Board with respect to a claimed additional 
stressor or that the RO made an attempt to obtain a copy of 
the ship's deck logs.    

In view of the above this case is REMANDED to the RO for the 
following actions:

1. The RO should again request that the 
veteran again indicate the approximate 
month and year when a fellow seaman 
dropped an incendiary explosive while 
aboard the U.S.S. Mars.

2.  Thereafter the RO should request the 
Modern Military Branch, National 
Archives, 8601 Adelphi Road, College 
Park, MD 20740-6001, or other appropriate 
source to conduct a search of the deck 
logs of the U.S.S. Mars for shelling from 
shore guns in September 1966 and any 
other date(s) furnished by the veteran.

3  If a stressor is verified, a VA 
examination by a psychiatrist should be 
conducted to determine the nature and 
severity of any psychiatric illness, to 
include PTSD. The claims folder must to 
be made available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  The 
RO is to inform the examiner that only 
the stressor(s) which has been verified 
by the RO or by the Board may be used as 
a basis for a diagnosis of PTSD.

If the diagnosis PTSD is deemed 
appropriate, the psychiatrist should 
specify whether each stressor found to be 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
one or more of the verified inservice 
stressors.  A complete rational of any 
opinion expressed should be included in 
the examination report.

5.  After undertaking any additional 
development deemed appropriate by the RO, 
the RO should readjudicate the veteran's 
claim for PTSD.  If the benefit sought is 
not granted the veteran should be 
furnished a supplemental statement of the 
case and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


